Citation Nr: 0918323	
Decision Date: 05/15/09    Archive Date: 05/21/09	

DOCKET NO.  06-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to an initial compensable evaluation for 
sensorineural hearing loss in the right ear.  


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to 
September 1958, with additional reported service in the 
United States Naval Reserve from 1959 through 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).  

Finally, the issue of entitlement to an initial compensable 
evaluation for service-connected sensorineural hearing loss 
in the right ear is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDING OF FACT

Chronic left ear hearing loss is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.  


CONCLUSION OF LAW

Chronic left ear hearing loss was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss in the left ear be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, and 
those of his spouse, offered during the course of a hearing 
before the undersigned Veterans Law Judge in February 2009, 
as well as service treatment records, and both VA and private 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, 
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a left 
ear hearing loss, which, is alleged, had its origin as the 
result of noise exposure sustained over the course of many 
years as a naval aviator.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred in or aggravated while performing inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  Finally, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 
decibels or greater; or when speech recognition 
(discrimination) scores utilizing the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

In the present case, service treatment records covering the 
Veteran's period of active service from October 1954 to 
September 1958 are negative for history, complaints, or 
abnormal findings indicative of the presence of left ear 
hearing loss.  As of the time of a service separation 
examination in September 1958, hearing for both the whispered 
and spoken voice was 15/15 bilaterally, and no pertinent 
diagnosis was noted.  

In point in fact, the earliest clinically-confirmed 
indication of the presence of chronic hearing loss in the 
Veteran's left ear is revealed by a United States Naval 
Reserve annual physical examination dated in August 1981, 
approximately 23 years following the Veteran's discharge from 
his initial period of active service, at which time there was 
noted the presence of high frequency hearing loss in the 
Veteran's left ear.  

Significantly, at the time of a VA audiometric examination 
for compensation purposes in November 2005, which 
examination, it should be noted, involved a full review of 
the Veteran's claims folder to include a discussion of the 
Veteran's active duty service and reservist service, pure 
tone air conduction threshold levels, in decibels, were as 
follows:  




HERTZ


HERTZ
500
1000
2000
3000
4000
LEFT EAR
25
45
60
60
60







The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the Veteran's left ear was 56 
decibels, with corresponding speech discrimination ability of 
84 percent.  The pertinent diagnosis noted was of a mild to 
moderately severe sensorineural hearing loss in the Veteran's 
left ear.  Following completion of the examination, and after 
consultation with the Chief of the Audiology Clinic, it was 
the "strong opinion" of the examiner that the Veteran's left 
ear hearing loss had occurred "outside any potential military 
noise exposure, and that "the most likely etiology of the 
Veteran's current left-sided hearing loss was 'age-related' 
factors (i.e., presbycusis)."  Accordingly, it was "less 
likely than not that the Veteran's current left-sided hearing 
loss was related to military noise exposure/acoustic trauma."  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current left ear hearing 
loss, first persuasively documented many years following his 
initial period of active military service, with any incident 
or incidents of that period of active service.  There is no 
competent, credible evidence of record etiologically relating 
the Veteran's left ear hearing loss to service, and without 
substantiating medical evidence the Veteran and his spouse 
cannot create the requisite medical nexus.  Accordingly, 
service connection for left ear hearing loss must be denied.  

In reaching this determination, the Board is cognizant of the 
fact that, based on the evidence of record, the Veteran 
apparently served for many years as an aviator with the 
United States Naval Reserve following his discharge from 
service in September 1958.  Moreover, it is entirely 
conceivable that, during those years of service, the Veteran 
was exposed to noise at what could reasonably be considered 
hazardous levels.  Nonetheless, based on a review of the 
entire evidence of record, to include the 2005 VA examination 
report, which specifically noted the Veteran's extensive 
reservist period, it remains unproven that the Veteran's 
current left ear hearing loss was, in fact, incurred during a 
period of active duty, or, for that matter, a period or 
periods of active duty for training or inactive duty 
training.  Rather, the examiners' definitively opined that 
the Veteran's hearing loss occurred outside any potential 
military noise exposure.  Accordingly, service connection for 
left ear hearing loss must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
August 2005 and March 2006.  In those letters, VA informed 
the Veteran that, in order to substantiate a claim for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, the Veteran has alleged no 
prejudice resulting from an error or errors on the part of 
VA.  See Shinseki v. Sanders, 556 U.S. ___ (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  The 
Veteran was also informed of how disability ratings and 
effective dates are assigned if service connection is 
granted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  




ORDER

Service connection for left ear hearing loss is denied.  


REMAND

In addition to the above, the Veteran in this case seeks an 
initial compensable evaluation for service-connected 
sensorineural hearing loss in the right ear.  In pertinent 
part, it is contended that the Veteran's current right ear 
hearing loss is more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the noncompensable evaluation now assigned.  

In that regard, the Board notes that, based on the evidence 
of record, the Veteran most recently underwent a VA 
audiometric examination for compensation purposes in 
November 2005, approximately three and one-half years ago.  
Moreover, the Veteran continues to argue that, as a result of 
his service-connected hearing loss, he experiences a 
significant impairment in his ability to participate in the 
activities of daily living.  Under the circumstances, the 
Board is of the opinion that an additional, more 
contemporaneous VA audiometric examination would be 
appropriate prior to a final adjudication of the Veteran's 
claim for an increased rating for service-connected right ear 
hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC-11-95 (April 7, 1995).  

Finally, the Board notes that, in the recent decision of 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in conducting VA audiometric examinations for 
compensation purposes, audiologists must describe the effects 
of the Veteran's service-connected hearing loss on his 
occupational functioning and daily activities.  According to 
the Court, this description by the examining audiologist of 
the effect of the Veteran's hearing loss on his occupational 
functioning and daily activities is representative of the 
Secretary's policy on conducting VA audiometric examinations.  
The Court further found that the policy of describing the 
results of all tests conducted made sense in light of the 
extraschedular rating provisions found in the Rating 
Schedule.  In the opinion of the Court, unlike the Rating 
Schedule for hearing loss, the extraschedular provisions of 
the schedule did not rely exclusively on objective test 
results to determine whether referral for an extraschedular 
rating was warranted.  Under the circumstances, the Court was 
of the opinion that "in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report."  See Martinak, supra.  

In the case at hand, a review of the file discloses that, at 
the time of the aforementioned VA audiometric examination in 
November 2005, the examiner provided what might best be 
described as only a "bare bones" description of the effect of 
the Veteran's hearing loss on his occupational functioning 
and daily activities.  While it is true that, at the time of 
the audiometric examination in question, pure tone and speech 
recognition scores were obtained which showed the presence of 
a sensorineural hearing loss in the Veteran's right ear, very 
little information was offered regarding the effect of the 
Veteran's right ear hearing loss on his performance in 
various listening situations.  Under the circumstances, the 
Board is of the opinion that further development of the 
evidence would be appropriate prior to a final adjudication 
of the Veteran's current claim for increase.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2005, the date of 
the most recent VA audiometric 
examination of record, should be obtained 
and incorporated in the claims folder.  
The Veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be associated with the claims file.  In 
addition, the Veteran should be informed 
of any such problem.  

2.  The Veteran should then be afforded 
an additional VA audiometric examination 
in order to more accurately determine the 
current severity of his service-connected 
right ear hearing loss.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the audiometric 
examination, the examiner specifically 
comment regarding the effect of the 
Veteran's service-connected right ear 
hearing loss on his occupational 
functioning and daily activities.  All 
such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The RO/AMC should then review the 
Veteran's claim for an initial 
compensable evaluation for service-
connected sensorineural hearing loss in 
the right ear.  Should the benefit sought 
on appeal remained denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits 
since the issuance of the most recent 
SSOC in June 2008.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


